145 F.3d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Dudley Earl THOMAS, Plaintiff-Appellant,v.LAS VEGAS METROPOLITAN POLICE DEPARTMENT;  D. McArthur, P#3615;  R. Jett, Sgt., P# 1632, Defendants-Appellees.

Nos. 96-15322, 96-16116.D.C. No. CV-93-00258-LDG.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1998.**Decided April 27, 1998.
Appeal from the United States District Court for the District of Nevada, Lloyd D. George, Chief Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Dudley Earl Thomas appeals pro se the district court's grant of judgment as a matter of law in favor of the defendants in his 42 U.S .C. § 1983 action and the denial of his motions for sanctions and reconsideration.  We have jurisdiction pursuant to 28 U.S.C. § 1291 and dismiss.


3
Thomas contends that the district court erred by;  (1) entering a judgment as a matter of law in the defendants favor because the defendants lacked probable cause to arrest him for the sale of cocaine;  (2) denying his motion for sanctions because the defendants and their attorney offered perjured testimony at trial;  and (3) denying his motion for reconsideration.  Because the resolution of Thomas's issues require an examination of the trial transcript and Thomas failed to file the transcript, we are unable to review his claims.  See Fed.R.App.P. 10(b)(2) ("If the appellant intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is contrary to the evidence, the appellant shall include in the record a transcript of all evidence relevant to such findings or conclusion);  see also Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam) (holding that if an appellant fails to supply a transcript of a district court proceeding, we may dismiss the appeal).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3